Title: Thomas Jefferson to James Madison, 18 September 1809
From: Jefferson, Thomas
To: Madison, James


          Dear Sir  Monticello Sep. 18. 09
          Mr Coles, whom I saw yesterday, informs me you propose to set out for Washington this day week. I have been waiting in the hope that little Benjamin would so far recover as that his mother might leave him. but his recovery, tho’ steady, is very slow. we barely discover every day some little additional proof of his getting better. I shall wait till the day after tomorrow in the hope of mrs Randolph’s accompanying me: but should the little boy be still too unwell to be left I will be with you on Thursday or Friday. Affectionately Yours
          
            Th:
            Jefferson
        